Citation Nr: 1045045	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  09-07 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an effective date earlier than August 22, 2002, 
for the grant of service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Kenneth LaVan, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from May 1948 to May 1952. 
 
This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In September 2010, the Veteran presented testimony 
before the undersigned.  This appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

A claim for clear and unmistakable error (CUE) appears to have 
been raised as to the November 2002 rating decision that granted 
service connection for bilateral hearing loss effective August 
22, 2002, but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it and it is referred to the AOJ for 
appropriate action.


FINDINGS OF FACT

1.  In a November 2002 rating decision, the RO granted service 
connection for bilateral hearing loss, effective August 22, 2002.  
The Veteran was notified of the decision and of his appellate 
rights at his last address of record on November 6, 2002.

2.  The Veteran did not initiate an appeal of the November 2002 
rating decision as to the assignment of the effective date for 
the grant of service connection for bilateral hearing loss within 
a year of notification and the November 2002 rating decision 
became final.

3.  In a statement dated on February 8, 2007, the Veteran claimed 
entitlement to an effective date earlier than August 22, 2002, 
for the grant of service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The November 2002 rating decision that granted service 
connection for bilateral hearing loss and assigned an effective 
date of August 22, 2002, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.1103 (2002).

2.  There is no remaining case or controversy over which the 
Board has jurisdiction; the appeal is dismissed.  38 U.S.C.A. §§ 
7104, 7105, 7107 (West 2002); 38 C.F.R. §§ 19.4, 20.101, 20.200, 
20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it is 
incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty 
to notify the claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., existence of a current 
disability, the degree of disability, and the effective date of 
any disability benefits.  The appellant must also be notified of 
what specific evidence he is to provide and what evidence VA will 
attempt to obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A. 

The notice and assistance requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA), however, are not applicable where 
there is no legal basis for the claim or where undisputed facts 
render the claimant ineligible for the claimed benefit.  In such 
cases, there is no reasonable possibility that the claim could be 
substantiated.  See VAOGCPREC 5-04 (June 23, 2004).

As will be explained in further detail below, the Veteran has 
advanced a freestanding claim for an earlier effective date, 
which is not permitted by law.  See Rudd v. Nicholson, 20 Vet. 
App. 296 (2006).  Accordingly, the notice and assistance 
requirements of the VCAA are not applicable.  

Moreover, the Board notes that in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), the United States Court of Appeals for 
Veterans Claims (Court) held that once service connection is 
granted the claim is substantiated and further notice as to the 
effective date and rating element is not required.  Therefore, as 
entitlement to service connection for bilateral hearing loss have 
been granted and the Veteran is seeking an earlier effective date 
for the award of this disability, further notice regarding the 
effective date is not required.  Id; also see Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  

Furthermore, even if VA had a duty to comply with the VCAA duty 
to notify and assist, the Board finds that the Veteran was 
provided with 38 U.S.C.A. § 5103(a) compliant notice in a 
November 2007 communication, prior to the March 2008 rating 
decision.  Moreover, all available and identified records have 
been associated with the claims files.  Therefore, VA met its 
VCAA obligation.

The Claim

The Veteran contends that he is entitled to an earlier effective 
date for the grant of service connection for bilateral hearing 
loss.  It is also requested that the Veteran be afforded the 
benefit of the doubt. 

The effective date for the grant of service connection based upon 
an original claim, a claim reopened after final disallowance, or 
a claim for increase is either the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service.  
Otherwise it will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b) (2010).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a belief 
in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2010).

Any communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from a 
claimant, his duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant who 
is not sui juris, may be considered an informal claim.  Such an 
informal claim must identify the benefit sought.  Upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for execution.  
If received within one year after the date it was sent to the 
claimant, it will be considered filed as of the date of receipt 
of the informal claim. 38 C.F.R. § 3.155 (2010); Norris v. West, 
12 Vet. App. 413 (1999).

An RO decision that has become final generally may not be 
reversed or amended in the absence of CUE.  38 U.S.C.A. §§ 5108, 
5109A, 7105(c) (West 2002); 38 C.F.R. § 3.105a (2010).  Where CUE 
is found in a prior rating decision, the prior decision will be 
reversed or revised.  For the purpose of authorizing benefits, 
the rating or other adjudicative decisions which constitutes a 
reversal or revision of the prior decision on the grounds of CUE 
has the same effect as if the decision had been made on the date 
of the prior decision.  38 C.F.R. § 3.105(a) (2010).

As noted above, the Veteran contends that he is entitled to an 
earlier effective date for the grant of service connection for 
bilateral hearing loss.  Historically, the RO granted service 
connection for bilateral hearing loss in a November 2002 rating 
decision, effective August 22, 2002 (and evaluated as non-
compensable).  He was notified of the decision and of his 
appellate rights at his last address of record in November 2002.

In January 2003, the Veteran submitted a statement in support of 
claim in which he disagreed with the noncompensable rating for 
bilateral hearing loss, but he did not disagree with the 
effective date.  

In another statement dated in April 2003, the Veteran requested a 
de novo review for his hearing loss and submitted additional 
evidence as he believed the "degree of the severity of the 
hearing loss" had not been accounted for.   In that letter, the 
Veteran did not raise an issue as to the effective date for the 
grant of service connection. 

The next significant communication from the Veteran or any 
representative pertaining to hearing loss consisted of a February 
2007 claim for an earlier effective date of service connection 
for bilateral hearing loss.

In the March 2008 rating decision from which this action 
originates, the RO denied the Veteran's claim.

The record shows, and the Veteran does not dispute, that an 
appeal of the November 2002 rating decision as to the effective 
date of the grant of service connection was not initiated within 
one year of notice of that decision.

As noted, in his February 2007 statement, the Veteran requested 
an earlier effective date for the grant of service connection for 
bilateral hearing loss.  However, the November 2002 rating 
decision granting service connection for bilateral hearing loss 
and assigning the effective date for that award became final 
prior to the Veteran's February 2007 claim for an earlier 
effective date.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.1103 (2002).  Although the RO proceeded to 
adjudicate the earlier effective date claim on the merits, the 
Board points out that a freestanding claim for an earlier 
effective date is not a proper claim subject to adjudication.  
Rudd v. Nicholson, 20 Vet. App. 296 (2006) (noting that where the 
claim for an earlier effective date of service connection is a 
freestanding claim, only revision based upon CUE may result in 
the assignment of an earlier effective date for the appellant's 
award).  Rather, it is instead appropriate to dismiss such a 
"claim" because it cannot be entertained.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (where the law and not the evidence 
is dispositive, the Board should deny the claim on the ground of 
lack of legal merit). 

(Parenthetically, while the Veteran has since raised a claim for 
CUE in the November 2002 rating decision, the Board does not have 
jurisdiction over this claim and has referred it to the RO for 
appropriate development.)

In summary, the November 2002 rating decision that granted 
service connection for bilateral hearing loss and assigned August 
22, 2002, as the effective date for that grant is final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1103 
(2002).  The March 2008 rating decision erroneously entertained 
the Veteran's February 2007 freestanding claim for an earlier 
effective date.  That error does not, of course, vitiate the 
finality of the November 2002 rating decision.  Given that, as a 
matter of law VA may not entertain the Veteran's freestanding 
claim for an earlier effective date for service connection for 
bilateral hearing loss, the Board must dismiss the appeal.  
Sabonis, supra; Rudd, supra.


ORDER

Entitlement to an effective date earlier than August 22, 2002, 
for the grant of service connection for bilateral hearing loss, 
is dismissed.



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


